DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Objections
Claims 7 and 8 recite “on detecting said message indicating the end of said original communication”  However, it is unclear how said message is detected when then Claim 1 recites “in response to detecting that no message has been received”  It appears to mean “on detecting 
Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8, 9, 11, 12, 15, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lu (US 8379816 B1) in view of BOUVET (FR 3037464 A1)

Re: Claim 1 
Lu discloses a method for filtering original communication generated by a caller device toward a called device and 
See Lu Figs. 2 and 3. Col. 7: lines 16-20. (28) At a first step 302, an incoming telecommunication is received. Consider the situation wherein, for example, a caller using a telecommunication-enabled device 202 (e.g., telephone) calls a user of a telecommunication-enabled device 206. 
identified by an caller identity, said method comprising: 
See Lu Figs. 2 and 3. Col. 7: lines 45-48. (30) the operating system of most telecommunication-enabled device may have a caller ID feature that enables a name to be displayed for an incoming telecommunication request.
verifying whether said caller identity and contact list caller identity are different; 
See Lu Figs. 2 and 3. Col. 7: lines 59-64. (30) frontier module 212 is configured to perform a comparison of the unique identification associated with an incoming telecommunication request against one or more contact lists to determine if the incoming telecommunication request is a valid telecommunication request.
in response to said caller identity and said contact list caller identity being different, waiting a duration of at least one ring; and 
See Lu Figs. 2 and 3. Col. 8: lines 31-37. (34) if the unique identification associated with the incoming telecommunication request is not stored on set of contact lists 220, . . . delay timer may be activated, at a next step 310. 
at an expiry of the duration, in response to detecting that no message has been received indicating an end of said original communication, 
See Lu Figs. 2 and 3. Col. 8: lines 54-58. (36) Once delay timer 214 has completed its task, at a next step 312, status check module 216 may perform a connection analysis. In other words, status check module 216 may check the connection established as a result of the incoming telecommunication request.
presenting to said called device said original communication with at least one caller identity (See Lu Fig 1. Col. 5: lines 59-65. (20) the user of the telecommunication-enabled device is notified about the incoming telecommunication request. Different notification methods may be employed, such as triggering a telephone ringer, activating the caller ID feature, and the like), 
See Lu Figs. 2 and 3. Col. 8: lines 61-64. (38) If connection result 226 indicates that the connection established by incoming telecommunication request is still active, than at step 308, the user of the incoming telecommunication request is notified.
said original communication not being presented to the called device before said expiry.
See Lu Fig. 1. Col. 6: lines 21-28. (22)  instead of automatically blocking the incoming telecommunication request, at a next step 108, notification delay may be employed, in an embodiment. In other words, for a short period of time (e.g., one to two seconds) the telecommunication-enabled device may behave as though no incoming telecommunication request has been received. In an example, the telecommunication-enabled device ringer and/or caller ID feature are not activated.
NOTE: Also See Col. 9: lines 2-9 for additional support. 
Lu does not appear to explicitly disclose identified by an uncertified caller identity and by at least one certified caller identity, verifying whether said uncertified caller identity and  said at least one certified caller identity are different; at least one caller identity from among said certified caller identity and said at least one certified caller identity (Emphasis Added)
In a similar endeavor, BOUVET discloses a method for filtering original communication generated by a caller device toward a called device and 
See BOUVET Page 1: Bottom – Page 2: Top. a method for filtering a communication intended for at least one destination terminal, said method comprising: a step of receiving a communication intended for said at least one destination terminal;
identified by an uncertified caller identity and by at least one certified caller identity, said method comprising: 
See BOUVET Page 2: Top. a step of obtaining a certified identifier and an uncertified identifier of an issuer of said communication
NOTE: Also See BOUVET Page 2: Bottom. The device 1 analyzes the message M1 and obtains a certified identifier (step E200) and an uncertified identifier (step E250) of the caller at the origin of the call.
verifying whether said uncertified caller identity and  said at least one certified caller identity are different; 
See BOUVET Page 2: Top. if said non-certified identifier is different from said certified identifier:
in response to said uncertified caller identity and said at least one certified caller identity being different, performing a step of filtering;
See BOUVET Page 2: Top. if said non-certified identifier is different from said certified identifier: o a step of searching for said certified identifier in a list containing certified identifiers of issuers associated with non-certified identifiers of these issuers; and o a step of filtering said communication according to the result of said search
presenting to said called device said original communication with at least one caller identity from among said certified caller identity and said at least one certified caller identity, (See BOUVET Page 2: Bottom. an uncertified identifier likely to be presented to the recipient terminal(s) as part of a caller's number.  NOTE: Also See BOUVET Page 3: Top)
See BOUVET Figs. 1 and 3. Page 8: Middle. If the identifier PAT does not correspond to a certified identifier listed and associated with the type of communication “telephone call” in the blacklist L (answer no at step E300), the device 1 transmits the message M1 (step E500) to the terminal 2 so that the call is presented to the user of the destination terminal 2.
Note, Lu and BOUVET are analogous art because both are directed to filtering unwanted calls (See Lu Abstract and BOUVET [0001] Background of the Invention). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Lu invention by employing the teaching as taught by BOUVET to provide the limitation.  The motivation for the combination is given by BOUVET which improves call filtering method by taking measure for callers falsifying their phone number when placing a call (See BOUVET Page 1: Bottom).

Re: Claim 8
Lu in view of BOUVET discloses wherein, on detecting said message indicating the end of said original communication before said expiry, classifying said original communication as unwanted.
See Lu Figs. 2 and 3. Col. 8: line 65- Col. 9: line 3. (39) However, if connection result 226 indicates that the connection established by incoming telecommunication request has been terminated, than at a next step 316, the connection established by incoming telecommunication request may be terminated since the incoming telecommunication request is identified as a potential phishing call.
NOTE: Also See Lu Fig. 1. Col. 6: lines 43-49. (25).

Re: Claim 9
Lu in view of BOUVET discloses recording, in response to said original communication being classified as unwanted, at least one caller identity from among said at least one certified caller identity and said uncertified caller identity from a list of caller identities generating unwanted communications, if this recording has not already been carried out.
See Lu Figs. 2 and 3. Col. 9: lines 10-14. (40) the details about the potential phishing call may be saved onto phishing call log 218. In an embodiment phishing call log 218 may be a database/list stored on telecommunication-enabled device 206 and/or a memory card of telecommunication-enabled device 206.

Re: Claim 11
Lu in view of BOUVET discloses a verification of at least one of the following conditions: 
- a condition satisfied if said original communication must not be forwarded; 
- a condition satisfied if at least one of said caller identities has been recorded in said list of caller identities generating unwanted communications; and 
See BOUVET Page 7: Middle. the device 1 compares (step E300) the certified identifier PAI extracted from the message M1 with the certified identifiers listed in the blacklist L If the identifier PAI corresponds to a certified identifier listed in the blacklist L 5 (yes response to step E300), the device 1 blocks (step E400) the call to the terminal 2 by not transmitting the message call signaling M1 to terminal 2.
- a condition satisfied if the original communication has transited via an international interconnection and if the uncertified caller identity comprises a national fixed-line prefix.
The motivation for the combination is given by BOUVET which simplifies filtering process. 



Re: Claim 12
Lu in view of BOUVET discloses a filtering  device (See Lu Fig. 2:  a telecommunication-enabled device 206) for filtering an original communication generated by a caller device toward a called device, and identified by an uncertified caller identity and by at least one certified caller identity, said device comprising:
processor; and a non-transitory computer-readable medium comprising instructions stored thereon which when executed by the processor configure the filtering device to:
See Lu Fig. 2. Col. 4: lines 10-21. (8) that the invention might also cover articles of manufacture that includes a computer readable medium on which computer-readable instructions for carrying out embodiments of the inventive technique are stored . . .  Such apparatus may include circuits, dedicated and/or programmable, to carry out tasks pertaining to embodiments of the invention. 
verify whether said uncertified caller identity and said at least one certified caller identity are different; 
in response to said uncertified caller identity and said at least one certified caller identity being different, wait a duration of at least one ring; and 
at expiry of the duration, in response to detecting that no message has been received indicating an end of said original communication, present to said called device said original communication with at least one caller identity from among said uncertified caller identity and said at least one certified caller identity, said original communication not being presented to the called device before said expiry.
NOTE: See the rejection of Claim 1. 



Re: Claim 15
Lu in view of BOUVET discloses record a list of caller identities generating unwanted communications.
See Lu Figs. 2 and 3. Col. 9: lines 10-14. (40) the details about the potential phishing call may be saved onto phishing call log 218. In an embodiment phishing call log 218 may be a database/list stored on telecommunication-enabled device 206 and/or a memory card of telecommunication-enabled device 206.

Re: Claim 16
Lu in view of BOUVET discloses the filtering device as claimed in 12 
being implemented in a device from among: 
- a network server managing said called device; 
- an item of network termination equipment; 
See Lu Fig. 2 Col. 7: lines 17-20  (28) an incoming telecommunication is received. Consider the situation wherein, for example, a caller using a telecommunication-enabled device 202 (e.g., telephone) calls a user of a telecommunication-enabled device 206. Col. 7: lines 28-30. (29) Phishing call filtering module 210 may be implemented as a software application, a hardware component, and/or a firmware application.
- a messaging server associated with said called device; 
- an item of network interconnection equipment; 
See BOUVET Fig. 1. Page 5: Bottom. The filter device 1 and the list L are incorporated in the terminal 2. Alternatively, they could be incorporated into the residential gateway 3 or into network equipment 4.
NOTE: Also See BOUVET  Page 10: Middle. the filtering according to the invention is implemented. . .
The motivation for the combination is given by BOUVET which provides flexibility in implementation and reduces processing load for terminating equipment.
- a telephone switch; 
- a platform of SCP service control point type; or 
- a network server managing said caller device.

Re: Claim 18
Lu in view of BOUVET discloses a non-transitory computer-readable data medium having stored thereon instructions which, when executed by a processor of a filtering device, cause the processor to 
See Lu Fig. 2. Col. 4: lines 10-21. (8) that the invention might also cover articles of manufacture that includes a computer readable medium on which computer-readable instructions for carrying out embodiments of the inventive technique are stored . . .  Such apparatus may include circuits, dedicated and/or programmable, to carry out tasks pertaining to embodiments of the invention. 
filter an original communication generated by a caller device toward a called device, and identified by an uncertified caller identity and by at least one certified caller identity, by: 
verifying whether said uncertified caller identity and said at least one certified caller entity are different; 
in response to said uncertified caller identity and said at least one certified caller identity being different, waiting a duration of at least one ring; and 
at an expiry of the duration, in response to detecting that no message has been received indicating an end of said original communication, presenting to said called device said original communication with at least one caller identity from among said certified caller identity and said at least one certified caller identity, 
said original communication not being presented to the called device before said expiry.
NOTE: See the rejection of Claim 1. 


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of BOUVET as applied to Claim 12 above, and further in view of Danis (US 9332119 B1) in view of Sylvain (US 20070297599 A1)

Re: Claim 13
	Lu in view of BOUVET does not appear to explicitly disclose the filtering device is further configured to send said caller device a message indicating that said called device has rung without the called device ringing.
In a similar endeavor, Danis discloses the filtering device is further configured to send said caller device a message without the called device ringing.
See Danis Col. 15: lines 18-20. (78) If a call is received by the authentication device, the authentication device may intercept the call and play a message to the caller, without ringing the household phones.
Note, Lu in view of BOUVET and Danis are analogous art because both are directed to filtering the calles (See Lu Abstract and Danis  Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Lu in view of BOUVET invention by employing the teaching as taught by Danis to provide the limitation.  The motivation for the combination is given by Danis which improves call filtering and reducing frivolous calls by eliminating the call ring signal. 

Lu in view of BOUVET and Danis does not appear to explicitly disclose a message indicating that said called device has rung (Emphasis Added).
In a similar endeavor, Danis discloses the filtering device is further configured to send said caller device a message indicating that said called device has rung.
See Sylvain Fig. 3,  [0024] Service node 22B will receive the 180 Ringing signal and forward it to service node 22A (step 114), which will forward the ringing signal to the IP telephone terminal 16 (step 116).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Lu in view of BOUVET and Danis invention by employing the teaching as taught by Sylvain to provide the limitation.  The motivation for the combination is given by Sylvain which improves call filtering and protecting the callee from the caller by informing the caller with misleading information. 



Allowable Subject Matter
Claims 2-7, 10, 14, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowability:

Re: Claim 2
Lu in view of BOUVET, Danis and Sylvain is considered as the most relevant document in the prior art, which discloses
wherein no communication is presented to said called device before said expiry, said method including, (See Lu Fig. 1. Col. 6: lines 21-28. (22))
sending to said caller device a message indicating that said called device has rung without the called device ringing. (See Danis Col. 15: lines 18-20. (78) and See Sylvain Fig. 3,  [0024].  NOTE: Also See the rejection of Claim 13)
Lu in view of BOUVET, Danis and Sylvain does not discloses the technical features in Claim 2 of sending to said caller device, following the expiry, a message indicating that said called device has rung without the called device ringing (Emphasis Added).

Re: Claims 3 and 14
Lu in view of BOUVET and Miyata (US 20050100008 A1) is considered as the most relevant document in the prior art, which discloses
Lu in view of BOUVET discloses in response to said uncertified caller identity and said at least one certified identity being different:
- storing in memory at least one caller identity from among said uncertified caller identity and said at least one certified caller identity ; and (See Lu Fig. 1. Col. 5: lines 59-62. (20)) 
- presenting to said called device an anonymized temporary communication corresponding to said original communication but in which none of said certified and uncertified caller identities are presented, (See Lu Col. 5: lines 23-25. (15)) (See Miyata (US 20050100008 A1) Fig. 10  [0080])
at least one of said caller identities stored in the memory being replaced by a masked caller identity of same type, or presented as an unavailable identity of the same type. (See Miyata (US 20050100008 A1) Fig. 10  [0080])
Lu in view of BOUVET and Miyata does not discloses the technical features in Claim 3 of presenting to said called device, before said expiry, an anonymized temporary communication (Emphasis Added).

Re: Claims 4, 5, 6, 7, and 19
	Claims are allowable due to its dependency on Claim 3 above.

Re: Claim 10
Lu in view of BOUVET is considered as the most relevant document in the prior art, which discloses
an updating, in response to said original communication being classified as unwanted, of said duration of at least one ring. (See Lu Col. 8: lines 48-53. (35))
Lu in view of BOUVET and Miyata does not discloses the technical features in Claim 3 of as a function of a duration of said original unwanted communication.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINJUNG KIM whose telephone number is (408) 918-7693.  The examiner can normally be reached on Monday-Friday 9am to 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang-Hurst, Kathy can be reached on (571) 270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MINJUNG KIM/
Examiner, Art Unit 2644